Him, C. J.
In a suit to recover damages for breach of contract the uncontroverted facts were as follows: The defendant made a written contract for a named consideration with the plaintiff, agreeing thereby to sell to him on specified terms certain real estate described in the writing. The real estate was not owned by the defendant when he made the contract, but the title thereto was in his wife. The wife had no knowledge of the contract and did not authorize her husband to make it, and did not in any manner ratify or adopt it. These facts were known to the plaintiff when he took the contract. The wife repudiated the contract and refused to sell her real estate to the plaintiff. Held, that a verdict for the defendant was demanded, the plaintiff not being entitled to recover even nominal damages. Judgment affirmed.